Citation Nr: 1528640	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  96-13 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia, right knee, status post patellar tendon repair, rated 20 percent disabling.

2.  Entitlement to an increased rating for arthritis, right knee, rated 10 percent disabling.

3.  Entitlement to an increased rating for chondromalacia, left knee, rated 10 percent disabling.

4.  Entitlement to an increased rating for instability, left knee, rated 10 percent disabling from January 10, 2005, and 20 percent thereafter.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities for the period prior to January 10, 2005.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

7.  Entitlement to a clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 1981, and April 1981 to April 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In a September 1995 rating decision, the RO denied compensable disability ratings for the Veteran's service-connected bilateral knee disabilities, identified as chondromalacia.  During the pendency of the appeal, the RO granted a 10 percent evaluation for chondromalacia of the right knee, status post patellar tendon repair and a 10 percent evaluation for chondromalacia of the left knee in March 1997.  In September 1998, the RO granted a 20 percent evaluation for the right knee disability and denied an evaluation in excess of 10 percent for the left knee disability. 

In an August 2000 decision, the Board denied the Veteran entitlement to a disability rating greater than 10 percent for his service-connected left knee disability.  The Board also denied the Veteran's claim of entitlement to a disability rating greater than 20 percent for his right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In that decision, the Board granted a separate 10 percent disability evaluation for degenerative joint disease of the right knee and a separate 10 percent disability evaluation for a right knee scar.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to VA's unopposed motion, in March 2001, the Court vacated the Board's decision, in part, and remanded the Veteran's claims to afford notice under the Veterans Claims Assistance Act of 2000.  In its Order, the Court vacated the Board's decision only to the extent that it had denied the Veteran entitlement to a disability rating greater than 10 percent for a left knee disability and greater than 20 percent for a right knee disability.  Those issues were subsequently remanded in January 2002, June 2003, February 2011, and August 2011.  In May 2011, the Veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).

In August 2011, the Board took jurisdiction of the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an October 2014 rating decision, the RO granted a separate rating for left knee instability, assigning a 10 percent disability rating, effective January 10, 2005, and assigning a 20 percent disability rating, effective March 3, 2014.  The RO also granted entitlement to a TDIU, effective January 10, 2005.  

In a September 2013 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for diabetes mellitus.  In October 2013, the Veteran filed a notice of disagreement.  In January 2014 a statement of the case was issued and a substantive appeal was received in January 2014.  

It is noted that in a March 2013 rating decision, the RO granted entitlement to service connection for osteoarthritis, lumbar radiculopathy, assigning a 10 percent disability rating, effective July 30, 2003.  The grant of service connection for a low back disorder constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The issues of entitlement to service connection for diabetes mellitus and entitlement to a clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2014 submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to an increased rating for chondromalacia, right knee, status post patellar tendon repair; entitlement to arthritis, right knee; entitlement to an increased rating for chondromalacia, left knee; entitlement to an increased rating for instability, left knee; and, entitlement to a TDIU for the period prior to January 10, 2005.

2.  In an unappealed April 2007 rating decision, the RO denied entitlement to service connection for diabetes mellitus.

3.  Additional evidence received since the RO's April 2007 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the issues of entitlement to an increased rating for chondromalacia, right knee, status post patellar tendon repair; entitlement to an increased rating for arthritis, right knee; entitlement to an increased rating for chondromalacia, left knee; entitlement to an increased rating for instability, left knee; and, entitlement to a TDIU for the period prior to January 10, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The April 2007 RO decision denying entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the April 2007 RO decision denying entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, as detailed in the Introduction, in an October 2014 rating decision, the RO granted a 10 percent disability rating for left knee instability, assigning a 10 percent disability rating effective January 10, 2005, and assigning a 20 percent disability rating, effective March 3, 2014.  The RO also granted entitlement to a TDIU, effective January 10, 2005.  In October 2014, the RO issued a supplemental statement of the case with regard to entitlement to an increased rating for chondromalacia, right knee, status post patellar tendon repair; entitlement to an increased rating for arthritis, right knee; entitlement to an increased rating for chondromalacia, left knee; entitlement to an increased rating for instability, left knee; and, entitlement to a TDIU for the period prior to January 10, 2005.  In a November 2014 submission, the RO withdrew his appeal with regard to all issues addressed in the October 2014 supplemental statement of the case and indicated that he only wanted to continue his appeal with regard to entitlement to service connection for diabetes mellitus.  See 11/17/2014 VBMS entry, VA 21-4138, Statement in Support of Claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and these issues are dismissed.

New and material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In July 2003, the Veteran filed a claim of service connection for diabetes mellitus.  In a September 2004 rating decision, the RO denied entitlement to service connection for diabetes mellitus on the basis of lack of exposure to herbicides.  The Veteran did not file a notice of disagreement with the denial of service connection.  No new and material evidence was received within a year of issuance of the September 2004 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In April 2006, the Veteran filed a claim to reopen service connection for diabetes mellitus which he claimed was due to his service-connected bilateral knee disabilities.  In an April 2007 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not file a notice of disagreement with the denial of service connection.  No new and material evidence was received within a year of issuance of the April 2007 rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

In November 2011, the Veteran filed a petition to reopen his claim of entitlement to service connection for diabetes mellitus.  

Correspondence dated in March 2011 from T.L.K., M.D., reflects that the Veteran has chronic knee pain which may result in decreased exercise because the Veteran tended to exercise less because of pain.  Dr. T.L.K. stated that decreased exercise (on top of other factors) may lead to weight gain.  He is very overweight with a BMI of 36.4.  Obesity is one of the risk factors for diabetes.  Thus, there are indirect relationships of his knee pain to development of his diabetes more than one decade later, as inferred above.  Diabetes, however, is a complex disease with many causes and risk factors and in most cases, the development of the disease cannot be attributed to one single factor only, but a combination of multiple factors such as genetics and diet on top of lack of exercise.

Correspondence dated in January 2015 from A.G., M.D., reflects that in the military the Veteran sustained knee injuries and lumbar radiculopathy.  Dr. A.G. stated that the Veteran is permanently totally disabled from his service related injuries.  He cannot stand for more than 20 minutes, or sit for more than 15 minutes, he cannot lift more than 15 pounds, and his medications make him occasionally drowsy.  All of these factors have caused him to live a very sedentary life style which in turn provoked an earlier onset of diabetes, type II.

The evidence added to the record was not previously of record and suggests a relationship between his service-connected disabilities and his diabetes mellitus, type II.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The new evidence addresses elements of the claim not previously established; such evidence raises a reasonable possibility of substantiating the claim on a secondary basis.

For the above reasons, the claim of service connection for diabetes mellitus is reopened.  38 U.S.C.A. § 5108.  


ORDER

Entitlement to an increased rating for chondromalacia, right knee, status post patellar tendon repair, is dismissed.

Entitlement to an increased rating for arthritis, right knee, is dismissed.

Entitlement to an increased rating for chondromalacia, left knee, is dismissed.

Entitlement to an increased rating for instability, left knee, is dismissed.

Entitlement to a TDIU as a result of service-connected disabilities for the period prior to January 10, 2005 is dismissed.

New and material has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.



REMAND

Diabetes mellitus

As detailed, the Veteran has submitted two opinions in support of his claim that his diabetes mellitus is due to or aggravated by his service-connected bilateral knee and lumbar spine disabilities, specifically inactivity or decreased exercise due to these conditions.  See 38 C.F.R. § 38 C.F.R. § 3.310.  

Dr. T.L.K. suggested an indirect relationship between his knee pain and lack of exercise with the development of his diabetes.  Dr. T.L.K., however, suggested that diabetes is a complex disease with many causes and risk factors and cannot be attributed to one single factor.  Likewise, Dr. A.G. opined that his sedentary lifestyle provoked an earlier onset of diabetes, type II.

In light of these opinions, the Veteran should be afforded a VA examination to assess whether his diabetes mellitus is due to or aggravated by his service-connected disabilities, to include a lack of exercise and sedentary lifestyle.  

Clothing allowance

As detailed in the August 2011 Board Remand, entitlement to a clothing allowance was denied by the RO in October 2002.  A notice of disagreement was received in November 2002, and, although the evidence indicates that the RO planned to furnish a statement of the case, there is no record of such having been furnished.  A March 2014 Deferred Rating Decision reflects that the appeal should be directed to the VHA, per M21 -lMr, Part Ill, subpart V1 7.A.5.k; M21-1MR, Part IX, subpart I, 2 and M21-1MR, Part lx, subpart 3; however, it is not clear whether it is has been referred, nor has a statement of the case been issued to date.  Thus, the issue is remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his diabetes mellitus.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Is diabetes mellitus at least as likely as not (50 percent or greater probability) caused by service-connected bilateral knee and lumbar spine disabilities, to include a lack of exercise and sedentary lifestyle as a result of these disabilities?

b)  Is diabetes mellitus at least as likely as not (50 percent or greater probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected bilateral knee and lumbar spine disabilities, to include a lack of exercise and sedentary lifestyle as a result of these disabilities?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2.  Thereafter, the RO should readjudicate entitlement to service connection for diabetes mellitus pursuant to § 3.310.  If service connection is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond, before the case is returned to the Board.

3.  Ascertain whether any action (i.e., statement of the case) was ever taken on the Veteran's November 2002 notice of disagreement with the October 2002 RO decision denying entitlement to a clothing allowance.  If a statement of the case has not been provided, furnish the Veteran and his representative with a statement of the case with regard to the issue of entitlement to a clothing allowance.  The Veteran and his representative should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  This issue should only be returned to the Board if the appeal is perfected.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


